—Order, Supreme Court, New York County (Edward Lehner, J.), entered October 8, 1993, which granted defendants’ motion for summary judgment dismissing the complaint, and order of the same court and Justice, dated December 14, 1993, which denied plaintiffs motion for leave to renew, unanimously affirmed, without costs.
The IAS Court correctly held, as a matter of law, that plaintiff failed to make out a prima facie case of "serious injury” within the meaning of Insurance Law § 5102 (d). The affidavit of plaintiffs treating physician supports neither plaintiff’s contention that her injuries involve a "significant limitation of use” nor "permanent loss of use of a body organ, member, function or system”. The affidavit includes no finding whatsoever of any permanency in any injury to plaintiff, nor any opinion regarding the extent or degree of limitation of movement of the left shoulder or left knee (see, Gaddy v Eyler, 79 NY2d 955). Concur—Murphy, P. J., Carro, Ellerin, Wallach and Kupferman, JJ.